Citation Nr: 0949082	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to 
February 1976 and from January 1977 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part denied 
entitlement to an increased rating for lumbosacral strain.

The Veteran provided testimony before a decision review 
officer (DRO) at the RO in April 2008.  A transcript of this 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has been experiencing pain and 
numbness in his left and right leg and has stated that this 
pain is radiating from his lower back.  

VA medical center (VAMC) treatment records note that the 
Veteran has described the same symptoms to VA doctors and has 
reported his legs "giving out" and falling as a result.  A 
December 2008 VAMC record notes that MRI results revealed 
multilevel degenerative changes and epidural lipomatosis 
resulting in severe narrowing of the spinal canal at L2-3 and 
L3-4.  A VA doctor stated that there was also left 
paracentral disc protrusion at L3-4 levels resulting in 
severe narrowing of the left lateral recess and likely mass-
effect on the left L4 nerve root.  Lesions were seen in the 
cervical spine as well and the doctor stated that they could 
be the result of neuro sarcoidosis.  The December 2008 VAMC 
treatment note indicates that an electromyography test (EMG) 
would be ordered to further evaluate the weakness of the left 
lower extremity.  

A second VAMC treatment note from December 2008 states that 
examination revealed moderate proprioceptive loss in both 
legs and that the MRI revealed lesions on the cervical spine 
but not on the lumbar spine.  The treatment plan again 
indicated an EMG or nerve conduction study would be 
conducted.   However, the claims file does not include a 
recent EMG or any nerve conduction testing.  In fact, there 
are no records in the claims file dated after December 2008.  

It appears that there are VA medical records missing from the 
case file.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a 
remand is necessary to obtain them.  
The Veteran was provided a VA spine examination in May 2008.  
While the examiner described the neurologic findings from his 
examination, there was no indication that an EMG or nerve 
conduction study was performed or reviewed by the examiner.  
The examiner did not diagnose any disc disease.  The 
subsequent reports of severe disc disease indicate that the 
disability may have worsened since the last examination.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all records 
of VA treatment for the Veteran's back and 
associated neurologic disabilities, 
including EMG or nerve conduction testing, 
since December 2008.

2.  The Veteran should be afforded a VA 
examination to determine the extent of any 
neurologic disability associated with the 
service connected low back disability.  The 
examiner should review the claims folder and 
indicate that such a review was completed.  
Any indicated testing should be conducted.

The examiner should report all neurologic 
impairment resulting from the service 
connected back disability.  The examiner 
should also opine as to the severity of that 
impairment.  If there is neurologic 
impairment of the lower extremities that is 
not related to the service connected back 
disability, the examiner should so report.  
The rationale for all opinions expressed 
should also be provided.

3.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before 
the claims file is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

